DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Restarting Period for Response
The office action of 4/1/2022 was sent out in error and the current office action replaces that office action. To ensure that applicant has the normal time to respond to the current, corrected office action, the period of response has been restarted with the current office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Integration Circuit with a Resistive Material Layer and a Bipolar Transistor, and Production Method of the Same..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (JP 2004127971 A), hereinafter Kameyama, in view of Li (US 10,515,872), hereinafter Li. A full English translation of Kameyama is included with this office action, and all references to text of Kameyama are with respect to this full English translation.

Regarding claims 9 and 11, Kameyama (refer to markup of Figure 1 below) teaches an integrated circuit comprising: 
a resistive material layer (12,13; see last 4 lines of page 4, noting that both 12 and 13 are described as “Resistance layer”) on a substrate (1, see page 4, last paragraph), wherein the resistive material layer includes a first region (151 – see markup of Figure 1 below) and a second region (152 – see markup of Figure 1 below) separated (by 11, see last 4 lines of page 4) from the first region, and wherein the second region (152) of the resistive material layer provides a resistive element (page 3, last 6 lines – page 4, 1st 9 lines)
a first layer (2, described as “sub-collector layer” - see last 4 lines of page 4) on and in contact with the resistive material layer (12, 13), the first layer (2) being on the first region (151) and a third region (153) of the resistive material layer (12, 13), wherein the third region (153) is a part of the second region (152), and wherein a first portion of the first layer on the third region (153) provides an interconnect connected to the resistive element (i.e. “resistive element” formed by second region 152 of the resistive material layer 12, 13); and 
a bipolar transistor comprising a collector layer (3, described as “Collector layer” - see last 4 lines of page 4) on a sub-collector layer (2, described as “sub-collector layer”- see last 4 lines of page 4), wherein a second portion of the first layer on the first region (151) provides the sub-collector layer (2, described as “sub-collector layer” - see last 4 lines of page 4).
Kameyama does not teach that the first layer is a “metal” layer (as recited in claim 9), wherein “the metal layer comprises gold” (as recited in claim 11). Li teaches that when forming a bipolar transistor, a semiconductor sub-collector layer may be replaced with a metal sub-collector of gold (Col. 4, lines 9-18). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kameyama so that the first layer (that functions as the sub-collector of the bipolar transistor) is a “metal” layer, wherein the metal layer comprises gold.  The ordinary artisan would have been motivated to modify Kameyama for at least the purpose of improving thermal conductivity of sub-collector layer (Col. 4, lines 9-18 if Li) to mitigate thermal management challenges associated with bipolar transistors (Col. 2, lines 4-7 of Li).

    PNG
    media_image1.png
    254
    557
    media_image1.png
    Greyscale


Regarding claims 13 and 15, Kameyama (refer to markup of Figure 1 above) teaches a method for manufacturing an integrated circuit, the method comprising:
forming, on a substrate (1, see page 4, last paragraph), a resistive material layer (12,13; see last 4 lines of page 4, noting that both 12 and 13 are described as “Resistance layer”) made of a resistive material; 
forming a first layer (2, described as “sub-collector layer” - see last 4 lines of page 4) on and in contact with the resistive material layer (12, 13); 
forming, on the resistive material layer (12, 13) in a first region (151 – see markup of Figure 1 below), a bipolar transistor that includes a collector layer (3, described as “Collector layer” - see last 4 lines of page 4); 
the first layer (2) to define: a sub-collector layer in the first region (151) that is connected to the collector layer (3); and an interconnect (10; see last 4 lines of page 4) in a third region (153), wherein the third region is part of a second region (152 – see markup of Figure 1) that is different from the first region (151); and 
forming the sub-collector layer and the interconnect, patterning the resistive material layer to define a resistive element (page 3, last 6 lines – page 4, 1st 9 lines) in the second region (152) and that is connected to the interconnect (10).
Kameyama does not teach that the first layer is a “metal” layer (as recited in claim 13), wherein “the metal layer comprises gold” (as recited in claim 15). This limitation has already been addressed in view of Li for claims 9 and 11.
Kameyama is also does not clearly teach specific processes such as “patterning” the first layer or that “patterning” the resistive material is done “after” forming the sub-collector layer and the interconnect. However, Kameyama teaches etching is known in the art (page 3, see last 22 lines), which is a common pattering process. Note that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F2d 975, 5 USPQ 230 (CCPA 1930). MPEP 2144.04.
 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama and Li, as applied to claims 9 and 13, respectively, above, and further in view of  Furuhata (JP 2001156179 (A), hereinafter Furuhata.. A full English translation of Furuhata is included with this office action, and all references to text of Furuhata are with respect to this full English translation.

Regarding claims 12 and 16, Kameyama (refer to markup of Figure 1 above) teaches the integrated circuit according to claims 9 or 13, respectively, but does not teach that the resistive material comprises “tungsten”. Furuhata teaches that it is known in the art to fabricate a resistance element, wherein the resistive material comprises tungsten (such as WSiN described in para 39). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kameyama so that the resistive material comprises “tungsten”.  The ordinary artisan would have been motivated to modify Kameyama for at least the purpose of using a traditional resistive material that is known to withstand high process temperature while also providing higher thermal conductivity that typical non-metallic resistive materials like polysilicon or similar, thus helping to mitigate thermal management challenges associated with bipolar transistors.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama and Li, as applied to claims 9 and 13, respectively, above, and further in view of  Ishida (US 2009/0078943), hereinafter Ishida. 

Regarding claims 10 and 14, Kameyama (refer to markup of Figure 1 above) teaches the integrated circuit according to claims 9 or 13, respectively, but does not teach that the substrate is made of “a material that has heat dissipation performance higher than that of a semiconductor material comprised by the bipolar transistor”.  Ishida (refer to Figure 2) teaches that it is desirable to have a substrate (10, 11, 12 – see para 79-80; also see para 88, all of which are one sentence paragraphs) made of a material that has heat dissipation performance higher than that of a semiconductor material (13, 14 – see para 84) comprised by the semiconductor devices (para 82) for high power applications (para 2; also see para 7).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kameyama so that the substrate is made of “a material that has heat dissipation performance higher than that of a semiconductor material comprised by the bipolar transistor”.  The ordinary artisan would have been motivated to modify Kameyama for at least the purpose of using a substrate material that can help mitigate thermal management challenges associated with power device applications by more easily dissipating the heat generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892